Citation Nr: 0707269	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a mental disorder, 
to include depression.

3.  Entitlement to service connection for vertigo previously 
claimed as loss of balance and dizziness.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 until April 
1976 and from September 1994 until December 1994.  The 
veteran also had service in the Army National Guard from May 
1975 until April 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

As an initial matter, the record reflects that the veteran 
submitted a timely Notice of Disagreement in October 2004.  
However, a copy of this document is not associated with the 
claims file.  The RO should ensure a copy of the NOD is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  A mental disorder was not incurred in or aggravated by 
active service.

3.  Vertigo was not incurred in or aggravated by active 
service.

4.  Allergic rhinitis was not incurred in or aggravated by 
active service.



CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2004); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a grant of service connection for a 
mental disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006). 

3.  The criteria for a grant of service connection for 
vertigo have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2006). 

4.  The criteria for a grant of service connection for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2004.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date will be assigned.  Regarding the claim for an 
increased rating for tinnitus, the provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  Therefore, proceeding with the 
appeals presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The RO granted service connection for tinnitus in a June 2004 
rating decision.  At that time a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran appealed the initial rating and seeks an increased 
evaluation for tinnitus.  The RO denied the veteran's request 
because under Diagnostic Code (DC) 6260 a 10 percent 
evaluation is the maximum schedular evaluation and there is 
no provision for the assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 


Metal Disorder

The veteran seeks service connection for a mental disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Although the record reflects VA outpatient treatment records 
that concluded with an assessment of depression due to 
chronic condition, these appear to be provisional diagnoses.  
For example, a May 2004 VA psychiatric consultation was 
requested to determine if the veteran had depression due to 
his chronic condition.  The provisional diagnosis was 
depression.  The veteran reported severe tinnitus and 
explained the noise caused stress and difficulty with sleep.  
He explained the noise in his ear made him irritable and sad.  
Mental status examination reflected the veteran was 
appropriately dressed and groomed.  No psychomotor 
disturbances were noted.   The mood was euthymic and the 
veteran's affect was appropriate.  There was no suicidal or 
homicidal ideation.  Speech was clear, relevant and goal 
directed.  There were no delusions or hallucinations.  Memory 
was preserved and insight and judgment were adequate.  The 
physician reported that there were no signs or symptoms of a 
mood disorder.  The physician did note that the veteran's 
symptoms were related to hearing difficulties and tinnitus 
and explained that treatment for tinnitus would help the 
veteran's anxiety and insomnia.  

Furthermore, the veteran underwent a VA examination in April 
2004 to assess the presence and severity of any disorder.  
The examiner reviewed the claims file, VA outpatient 
treatment records and the veteran's history.  During this 
examination, the veteran complained of tinnitus that 
interfered with his sleep and concentration.  Mental status 
examination revealed the veteran was appropriately dressed 
and his mood was euthymic.  A full range of affect was noted.  
Attention, concentration and memory were good.  Speech was 
clear and coherent.  The veteran was not hallucinating and 
was not suicidal or homicidal.  Insight and judgment were 
fair and the veteran exhibited good impulse control.  The 
examination concluded with a diagnosis of no gross 
psychiatric disorder.  The examiner explained there was no 
evidence of a psychiatric symptom or complaint that could be 
related to any service-connected condition.   

Under these circumstances, for the Board to conclude that the 
veteran has a mental disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the record 
contained references to depression, on the two detailed 
examinations performed specifically to determine whether a 
mental disorder was present, no psychiatric disorder was 
found.  To the extent that the veteran currently has or 
complains of symptoms of mental disorders, such symptoms have 
not been linked to a diagnosed disorder.  In this respect, 
the symptoms are not a disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of a letter from the RO 
to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the March 2004 letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is of the 
opinion that he has a current mental disorder that is related 
to service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for a mental disorder is not established in the 
absence of competent medical evidence of a current disorder 
and competent medical evidence demonstrating a relationship 
between a current disorder and service.

Vertigo

The veteran seeks service connection for vertigo, including 
as due to the service connected hearing loss and tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has a current disability of vertigo as was noted 
in an October 2003 private medical record which related the 
veteran had disequilibrium and VA outpatient treatment 
records which document dizziness.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records fail to document any complaints, 
treatment or diagnosis of vertigo.  More significantly, there 
is no competent medical evidence of a nexus between the 
vertigo and any event during the veteran's active service.  
However, the veteran has several service connected 
disabilities, and as such the Board examined whether service 
connection was warranted on a secondary basis.  While the 
veteran has both a current disability and service connected 
disabilities, there is no competent medical evidence of a 
nexus.

An October 2003 private medical record reflected complaints 
of disequilibrium, imbalance and vertigo which affected 
activities of daily living.  The veteran described a history 
of hearing loss and the physician related that an 
audiological examination in July 2000 revealed bilateral 
sensorineural hearing loss.  The diagnoses included tinnitus 
and bilateral sensorineural hearing loss.  The physician 
stated that the veteran had a well documented history of 
tinnitus that was constant and affected activities of daily 
living and affected hearing and disequilibrium.

Subsequently, the veteran underwent a VA examination in April 
2004.  During this examination, the veteran reported 
subjective complaints of vertigo.  Clinical findings revealed 
the auricle, external canal, tympanic membrane and tympanum 
were normal.  There was no evidence of cholesteatoma or 
discharge and no evidence of an active ear disease.  
Accordingly, there was no disturbance of balance, upper 
respiratory disease or hearing loss was found secondary to 
the ear disease.  No infection of the middle or inner ear was 
found.  The concluding diagnosis was tinnitus and 
sensorineural hearing loss.  The examiner reported that the 
veteran indicated tinnitus and vertigo.  The examiner 
explained that because a Magnetic Resonance Imaging (MRI) 
report found no evidence of ear pathology any dizziness or 
vertigo would not be due to ear pathology.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The Board finds the April 2004 examination to be more 
probative of the issue of whether there is a nexus between 
the tinnitus and the vertigo than the October 2003 private 
medical record.  Specifically, the April 2004 examination was 
based upon clinical examination and a review of medical 
evidence.  Furthermore, the examiner provided a rationale for 
his opinion.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for vertigo.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Rhinitis

The veteran seeks service connection for allergic rhinitis.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Although the July 2003 VA examination concluded with a 
diagnosis of rhinitis, subsequent records reflect there is no 
current disability.  Specifically, as the July 2003 VA 
examination provided no opinion as to the etiology of the 
diagnosed conditions, another VA examination was requested.  
The April 2004 VA examination, however, found no evidence of 
allergic rhinitis.  As explained above, a threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming there was a current disability, service 
connection is not otherwise warranted as there is no evidence 
of an inservice incurrence and no competent medical evidence 
of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.).  Service medical records 
fail to document any complaints, treatment or diagnosis of 
rhinitis.  For example, the March 1976 examination performed 
in connection with the veteran's separation from service 
described the nose as normal.  A September 1993 examination 
performed in connection with the veteran's enlistment in the 
National Guard described the nose as normal and did not 
relate a history of allergic rhinitis.  The May 1996 
examination performed in connection with the veteran's 
separation also described the nose as normal.  

More significantly, there is no competent evidence of a nexus 
between the allergic rhinitis and any event or incident 
during the veteran's active military service.  Nor is there 
any competent medical evidence of a nexus between the 
allergic rhinitis and any of the veteran's service connected 
disabilities.  

The veteran underwent a VA examination in July 2003 to assess 
the presence and severity of any disability.  The veteran 
complained of occasional interference of breathing and 
occasional purulent nasal discharge.  He reported treatment 
with medication and indicated he underwent sinus surgery in 
June 1995.  The veteran also reported recurrent sneezing 
episodes.  Clinical examination found no nasal obstruction 
but congested turbinates.  There was no sinusitis.  The 
diagnosis was allergic rhinitis and maxillary sinusitis.  As 
the July 2003 VA examination provided no opinion as to the 
etiology of the diagnosed conditions, another VA examination 
was requested.  The April 2004 VA examination, however, found 
no evidence of allergic rhinitis.  None of the other medical 
evidence of record contains an opinion as to the etiology of 
the allergic rhinitis.

Nor is there any evidence of continuity of symptomatology.  
Although there was a diagnosis of allergic rhinitis in an 
October 1985 private medical record, there is no evidence of 
continued symptomotology.  In fact, the next diagnosis was 
the July 2003 VA examination.  This gap in evidence of 
approximately 18 years constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claims, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

Service connection for a mental disorder is denied.

Service connection for vertigo is denied.

Service connection for allergic rhinitis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


